In an action by a wife for rescission of a separation agreement and for separation, the wife appeals from an order of the Supreme Court, Queens County, dated October 20, 1959, made on reargument, which: (a) vacated its original order of August 28, 1959, and (b) granted the defendant husband’s original motion to set aside and annul two judgments in favor of the wife for temporary alimony arrears; the first judgment being dated May 29, 1956 and being in the amount of ($7,100, and the second judgment being dated December 6, 1957 and being in the amount of $1,250. Order of October 20, 1959, affirmed, without costs, with leave to the plaintiff wife, if so advised, to make application to open her default upon proper papers showing an adequate excuse for her long delay in failing to proceed to trial (Wheelock v. Wheelock, 3 A D 2d 25, affd. 4 N Y 2d 706). Nolan, P. J., Beldock, Kleinfeld, Pette and Brennan, JJ., concur.